Exhibit 10.2


 
 
NONQUALIFIED STOCK OPTION AGREEMENT




THIS AGREEMENT is made this 23rd day of January, 2012, by and between Travelzoo
Inc. (“Company”), and Shirley Tafoya (“Optionee”).


WHEREAS, the Company desires to grant to Optionee the option to purchase certain
shares of its stock, in accordance with the terms of this Agreement, which such
option is intended to be a nonstatutory stock option that is not intended to be
an incentive stock option within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended;


NOW, THEREFORE, in consideration of the premises and of the mutual agreements
hereinafter set forth, it is covenanted and agreed as follows:


1.           Grant and Terms of Option.  Pursuant to action of the Board of
Directors of the Company (“Board of Directors”), the Company grants, effective
January 23, 2012 (“Date of Grant”), to Optionee the option to purchase all or
any part of Fifty Thousand (50,000) shares of the common stock of the Company
(“Common Stock”), for a period of ten (10) years from the Date of Grant, at the
purchase price of $28.98 per share, which is the fair market value of the Common
Stock determined as the closing price on the Date of Grant; provided, however,
that the right to exercise such option shall be, and is hereby, restricted as
follows:
 
(a)           No shares may be purchased prior to January 23, 2013 (“Vesting
Anniversary”).  At any time during the term of this option on or after:
 
(i)           the Vesting Anniversary, the Optionee may purchase up to 25% of
the total number of shares to which this option relates;
 
(ii)            the date that is one year after the Vesting Anniversary, the
Optionee may purchase up to an additional 25% of the total number of shares to
which this option relates;
 
(iii)           the date that is two years after the Vesting Anniversary, the
Optionee may purchase up to an additional 25% of the total number of shares to
which this option relates;
 
(iv)           the date that is three years after the Vesting Anniversary, the
Optionee may purchase up to an additional 25% of the total number of shares to
which this option relates;
 
so that on or after the date that is three years after the Vesting Anniversary,
during the term hereof, Optionee will have become entitled to purchase the
entire number of shares to which this option relates.
 
 
1

--------------------------------------------------------------------------------

 
 
(b)           In no event may this option or any part thereof be exercised after
the expiration of ten (10) years from the Date of Grant, which shall be the term
of the option.
 
(c)           The purchase price of the shares subject to the option may be paid
for (i) in cash, (ii) in the discretion of the Board of Directors, by tender of
shares of Common Stock already owned by Optionee, or (iii) in the discretion of
the Board of Directors, by such other method as the Board of Directors may
determine.
 
(d)           The option may not be exercised for a fraction of a share.
 
2.           Anti-Dilution Provisions.  In the event that, during the term of
this Agreement, there is any change in the number of shares of outstanding
Common Stock of the Company by reason of stock dividends, recapitalizations,
mergers, consolidations, split-ups, combinations or exchanges of shares and the
like, the number of shares covered by this option agreement and the price
thereof shall be adjusted as the Board of Directors, in its discretion, deems
proportionate to the number of shares and price as in this original agreement.
 
3.           Non-Transferability.  Neither the option hereby granted nor any
rights thereunder or under this Agreement may be assigned, transferred or in any
manner encumbered except by will or the laws of descent and distribution, and
any attempted assignment, transfer, mortgage, pledge or encumbrance except as
herein authorized, shall be void and of no effect.  The option may be exercised
during Optionee’s lifetime only by Optionee or his guardian or legal
representative.
 
4.           Termination of Employment.  In the event of the termination of
employment of Optionee, including upon death or disability, Optionee (or, in the
event of death, the legatee or legatees of Optionee under his last will, or his
personal representatives or distributes) may exercise the option, to the extent
it was vested and he was entitled to exercise it on the date of termination of
employment, at any time within three (3) months after such termination, but not
after ten (10) years from the Date of Grant.
 
5.           Method of Exercise/Shares Issued on Exercise of Option.  The option
may be exercised (in whole or in part) at any time during the period specified
in this Agreement, by delivering to the Secretary of the Company not less than
30 days prior to the date of exercise (or such shorter period as the Company
shall approve) (a) a written notice of exercise designating the number of shares
to be purchased, signed by Optionee, and (b) payment of the full amount of the
purchase price of the shares with respect to which the option is exercised.  If
the written notice of exercise is delivered by mail, or by any other means of
delivery, the date of delivery and the date of exercise shall be the date the
written notice is actually received by the Secretary.  It is the intention of
the Company that on any exercise of this option it will transfer to Optionee
shares of its authorized but unissued stock or transfer Treasury shares, or
utilize any combination of Treasury shares and authorized but unissued shares,
to satisfy its obligations to deliver shares on any exercise hereof.  No rights
of a shareholder shall exist with respect to the Common Shares under this option
as a result of the mere grant of this option.
 
 
2

--------------------------------------------------------------------------------

 
 
6.           Board Administration.  The Board of Directors or any successor or
committee authorized by the Board of Directors, subject to the express terms of
this option, shall have plenary authority to interpret any provision of this
option and to make any determinations necessary or advisable for the
administration of this option and the exercise of the rights herein granted, and
may waive or amend any provisions hereof in any manner not adversely affecting
the rights granted to Optionee by the express terms hereof.
 
7.           Option not an Incentive Stock Option.  It is intended that this
option shall not be treated as an incentive stock option under Section 422 of
the Internal Revenue Code of 1986, as amended, or otherwise qualify for any
special tax benefits to Optionee.
 
8.            No Contract of Employment.  Nothing contained in this Agreement
shall be considered or construed as creating a contract of employment for any
specified period of time.
 
9.            Restrictions on Exercise.  This option may not be exercised if the
issuance of Common Stock upon Optionee’s exercise or the method of payment of
consideration for such Common Stock would constitute a violation of any
applicable Federal or state securities law or other applicable law or
regulation.  As a condition to the exercise of this option, the Company may
require Optionee to make any representations and warranty to the Company as may
be required by any applicable law or regulation.
 
10.            Termination of Option.  To the extent that Optionee was not
entitled to exercise this option at the date of termination of employment, or to
the extent this option is not otherwise exercised within the time specified
herein, this option shall terminate.  Notwithstanding anything to the contrary
herein, this option shall not be exercisable after the expiration of the term of
ten (10) years from the Date of Grant, as set forth in Section 1(b) hereof.
 
11.            Withholding upon Exercise.  The Company reserves the right to
withhold, in accordance with any applicable laws, from any consideration payable
to Optionee any taxes required to be withheld by Federal, state or local law as
a result of the grant or exercise of this option.  If the amount of any
consideration payable to Optionee is insufficient to pay such taxes or if no
consideration is payable to Optionee, upon request of the Company, Optionee
shall pay to the Company in cash an amount sufficient for the Company to satisfy
any Federal, state or local tax withholding requirements it may incur as a
result of the grant or exercise of this option.
 
12.           Severability.  Any word, phrase, clause, sentence or other
provision herein which violates or is prohibited by any applicable law, court
decree or public policy shall be modified as necessary to avoid the violation or
prohibition and so as to make this Agreement enforceable as fully as possible
under applicable law, and if such cannot be so modified, the same shall be
ineffective to the extent of such violation or prohibition without invalidating
or affecting the remaining provisions herein.
 
13.           Non-Waiver of Rights.  The Company’s failure to enforce at any
time any of the provisions of this agreement or to require at any time
performance by Optionee of any of the provisions hereof shall in no way be
construed to be a waiver of such provisions or to affect
 
 
3

--------------------------------------------------------------------------------

 
 
either the validity of this agreement, or any part hereof, or the right of the
Company thereafter to enforce each and every provision in accordance with the
terms of this agreement.
 
14.           Entire Agreement; Amendments.  No modification, amendment or
waiver of any of the provisions of this agreement shall be effective unless in
writing specifically referring hereto, and signed by the parties hereto.  This
agreement supersedes all prior agreements and understandings between Optionee
and the Company to the extent that any such agreements or understandings
conflict with the terms of this agreement.
 
15.           Assignment.  This agreement shall be freely assignable by the
Company to and shall inure to the benefit of, and be binding upon, the Company,
its successors and assigns and/or any other entity which shall succeed to the
business presently being conducted by the Company.
 
16.           Governing Law.  To the extent that Federal laws do not otherwise
control, all determinations made or actions taken pursuant hereto shall be
governed by the laws of the state of New York, without regard to the conflict of
laws rules thereof.
 
17.           Effectiveness of Agreement.  This Agreement shall be presented to
the shareholders of the Company for approval within the twelve months following
the Date of Grant.  Notwithstanding anything in this Agreement to the contrary,
the effectiveness of this Agreement is conditioned upon approval by the
shareholders of the Company.  If at any time during the twelve months following
the Date of Grant, the shareholders are presented with this Agreement and fail
to approve this Agreement, this Agreement shall be void ab initio and of no
effect whatsoever.
 


 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by the undersigned officer pursuant to due authorization, and Optionee
has signed this Agreement to evidence his acceptance of the option herein
granted and of the terms hereof, all as of the date hereof.
 
 

   TRAVELZOO INC.           By       Title:    
 
 
 
           Shirley Tafoya  

 
 
 
 
 
 
 
 
 
 
4